422 F.2d 1333
UNITED STATES of America, Appellee,v.Richard Earl SAMPSON, Appellant.
No. 13670.
United States Court of Appeals, Fourth Circuit.
Argued March 4, 1970.
Decided March 12, 1970.

Appeal from a Judgment of the United States District Court for the Northern District of West Virginia, at Elkins; Robert Earl Maxwell, Judge.
J. Fred Queen, Elkins, W. Va. (Courtappointed counsel), for appellant.
Paul C. Camilletti, U. S. Atty. (Thomas M. McCulloch, Asst. U. S. Atty., on the brief), for appellee.
Before SOBELOFF, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
This is an appeal from a conviction for refusing to perform hospital work after being classified I-O. Appellant claims he was improperly denied ministerial status.


2
We do not reach the question of denial of right to counsel urged upon us by appellant on the theory that appearance before the draft board is a critical stage in the criminal process.


3
We think the appeal is controlled by United States v. Bittinger, 422 F.2d 1032 (4th Cir. No. 13,317, decided December 24, 1969).


4
Reversed.